DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim amendment filed on 02/28/2022 has been entered.  Claim 29, as amended, forms the basis of the examiner’s amendment below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Luke Y. Choi (Reg. 76,846) on 03/14/2022 (see attached interview summary record).  

The application has been amended as follows: Replace claim 29 with the following:

29. (Currently amended) A processor-implemented user enrollment method comprising:
extracting reference feature data from a reference image acquired for user enrollment of a reference user;
extracting augmented feature data from an augmented image acquired by augmenting the reference image based on an augmentation characteristic;

, and storing enrolled feature data for the reference user; and
verifying an input image using the transformation function in response to the input image being acquired, the verifying including respectively applying the transformation function to input feature data extracted from the input image and the enrolled feature data and acquiring input feature transformation data and enrolled feature transformation data based on a result of the respectively applying.

Allowable Subject Matter
Claims 1-8 and 10-31 are allowed.

The following is an examiner’s statement of reasons for allowance:   Claim 29, as amended by the examiner above, requires first “mapping a transformation function”, then “storing enrolled featured data for the reference user”, then “applying the transformation function to input feature data extracted from the input image and the enrolled feature data”.   The prior art Fukui (US 7,330,591 B2) teaches first “mapping a transformation function” at figure 5, numeral 16, then “storing enrolled featured data for the reference user” at 24:

    PNG
    media_image1.png
    224
    466
    media_image1.png
    Greyscale


.  However, Fukui stores the enrolled feature data having been transformed by the transformation data (i.e., the “L” after “Hi” above).   Therefore, in figure 1 of Fukui, which depicts the verification operation, applying the transformation function to input feature data extracted from the input image and the enrolled feature data” (see figure 1, numeral 18 and 19), because the dictionary of enrolled featured data already has the transformation function applied ahead of time (the “L” after “Hi”:

    PNG
    media_image2.png
    455
    678
    media_image2.png
    Greyscale

). 
	This is a significant feature to applicant’s invention in that any number of given transformation functions may be applied to the enrolled featured data depending on a detected characteristic of the input image (see applicant’s figure 5, numeral 525 and 512), whereas Fukui is limited to only the transformation function applied during enrollment and is therefore less flexible. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665